JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order, entered August 21, 2006, be affirmed. To the extent appellant asserts that appellee has violated the Eighth Amendment rights of his deceased mother, the district court properly determined that appellant lacks standing to pursue that claim. See Navegar, Inc. v. United States, 103 F.3d 994, 998 (D.C.Cir.1997). To the extent appellant is asserting that appellee violated appellant’s own Eighth Amendment rights, appellant has failed to state a cognizable claim for a violation of the Eighth Amendment because appellant is not a prisoner and he has not otherwise explained the applicability of the Eighth Amendment in this case. Cf. Bell v. Wolfish, 441 U.S. 520, 537 n. 16, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979) (Eighth Amendment applies to “sentenced inmates”). Accordingly, the dismissal, without prejudice, of appellant’s complaint is affirmed.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.